       Case 5:20-cr-00085-JGB Document 78 Filed 09/24/20 Page 1 of 4 Page ID #:206
       s




 1
 2                                                                     ,.~~ ~~

 3
                                                                 SEP 2 ~ 2020
 4
                                                           CENTRAL DISTRICT 0    ALIFORNIA
 5~                                                        EASTERN DIVISION        DEPUTY


 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA,                    Case No.: ~,a0~~ p~ `
11
                         Plasntiff,                                         d
12                                                  ORDER OF PRETRIAL
                   v.                               DETENTION
13                                                 (18 U.S.C. §§ 3142(e),(i))
14
                         Defendant.
15
16 '                                          I.
17 A.       (~     On motion ofthe Government in a case that involves:
18           1.   () a crime of violence, a violation of 18 U.S.C. § 1591, or an
19                       offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a
20                       maximum term ofimprisonment often years or more is
21                       prescribed.
22          2.    () an offense for which the maximum sentence is life
23                      imprisonment or death.
24          3.    (~    an offense for which a maximum term ofimprisonment often
25                       years or more is prescribed in the Controlled Substances Act,
26                      the Controlled Substances Import and Export Act, or the
27                      Maritime Drug Law Enforcement Act.
28

                                              1
         Case 5:20-cr-00085-JGB Document 78 Filed 09/24/20 Page 2 of 4 Page ID #:207
         i~




     1         4.   () any felony ifdefendant has been convicted oftwo or more
  2                        offenses described above,two or more state: or local offenses
  3                        that would have been offenses described above ifa
 4                         circumstance giving rise to federaljurisdiction had existed, or a
 5                         combination ofsuch offenses..
 6             5.    O     any felony that is not otherwise a crime ofviolence that
 7                         involves a minor victim, or that involves possession or use ofa
 8                         firearm or destructive device or any other dangerous weapon,
 9                         or that involves a failure to register under 18 U.S.0 § 2250.
10            On motion (~ by the Government/()ofthe Court sua sponte in a case
11            that involves:                                                                   ...~. .
12             1.   (~     a serious risk defendant will flee.
13            2.    () a serious risk defendant will:
14                  a.    () obstruct or attempt to obstructjustice.
15                  b.    () threaten, injure or intimidate a prospective witness or
16                               juror, or attempt to do so.
17 C.         The Government(~ is /()is not entitled to a rebuttable presumption that
18            no condition or combination ofconditions will reasonably assure
19            defendant's appearance as required and the safety or any person or the
20            community.
21
22                                              II.
23            The Court finds that no condition or combination ofconditions will
24 reasonably assure:
25 A.         (~    the appearance of defendant as required.
26 B.         (~j   the safety ofany person or the community.
27
28

                                                 2
     Case 5:20-cr-00085-JGB Document 78 Filed 09/24/20 Page 3 of 4 Page ID #:208




 1                                         .III.
 2         The Court has considered:
 3 A.      the nature and circumstances ofthe offenses)charged;
 4 B.      the weight ofthe evidence against defendant;
 5 C.     the history and characteristics ofdefendant; and
 6 D.     the nature and seriousness ofthe danger to any person or the community
                                                                                          y,.
 7        that would be posed by defendant's release.                                   ;~.
                                                                                         ~;
 8                                          IV.
 9        The Court has considered all the evidence proffered and presented at the
10 hearing, the arguments and/or statements ofcounsel,and the Pretrial Services
1 1 Report and recommendation.
12                                          1~
13        The Court concludes:
14 A.     (~     Defendant poses a serious flight risk based on:
15             (1~     information in Pretrial Services Report and Recommendation
16               ~~)   other• +~n~'~'-Z~-w.~.~—
17
18
19 B.     (~     Defendant poses a risk to the safety ofother persons and the
20        community based on:
21             (a      information in Pretrial Services Report and Recommendation
22             (~      other:   I~TL'r•~••~~

23
24
25 C. () A serious risk exists that defendant will:
26        1.    ()obstruct or attempt to obstructjustice,
27        2.    ()threaten,injure, or intimidate awitness/juror, or attempt to do so,
28
     Case 5:20-cr-00085-JGB Document 78 Filed 09/24/20 Page 4 of 4 Page ID #:209
     t    M




 1            based on:
 2
 3
 4
 5 D.     (~       Defendant has not rebutted by sufficient evidence to the contrary the
 6                 presumption provided in 18 U.S.C.§ 3142(e)that no condition or
 7                 combination ofconditions will reasonably assure the appearance of
 8                 defendant as required.
 9 E.     (1~      Defendant has not rebutted by sufficient evidence to the contrary the
10                 presumption provided in 18 U.S.C. § 3142(e)that no condition or
11                 combination ofconditions will reasonably assure the safety of any
12                 other person and the community.
13                                            VL
14 A.     IT IS THEREFORE ORDERED that defendant be detained prior to trial.
15 B.     IT IS FURTHER ORDERED that defendant be committed to the custody of
16        the Attorney General for confinement in a corrections facility separate, to
17        the extent practicable, from persons awaiting or serving sentences or being
18        held in custody pending appeal.
19 C.     IT IS FURTHER ORDERED that defendant be afforded reasonable
20        opportunity for private consultation with counsel.
21 D.     IT IS FURTHER ORDERED that, on order ofa Court ofthe United States
22        or on request ofan attorney for the Government,the person in charge ofthe
23        corrections facility in which defendant is confined deliver defendant to a
24        United States Marshal for the purpose ofan appearance in connection with a
25        court proceeding.
26                                            ~'?~
   DATED: ~~/J'~'~..le~-- Z~.~ ~-
27          /
                                                   United States Magistrate Judge
28

                                              4
